

MRU HOLDINGS, INC.
 
2004 INCENTIVE PLAN
 
________________________________
 
Restricted Stock Unit Agreement
________________________________
 
THIS Restricted Stock Unit Agreement (the "Agreement") dated as of ________ (the
“Award Date”), by and between MRU Holdings, Inc., a Delaware corporation (the
"Company") and ________ (the "Employee"), is entered into as follows:
 
WITNESSETH:
 
WHEREAS, the Company has established the MRU Holdings, Inc. 2004 Incentive Plan,
as amended (the “Plan”), a copy of which is attached hereto or which has been
previously provided to the Employee;
 
WHEREAS, the Compensation Committee of the Board of Directors of the Company has
determined that the Employee will be granted Restricted Stock Units (“RSUs”)
pursuant to the terms of the Plan and the terms of this Agreement;
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth:
 
1.
Award of Restricted Stock Units. The Company hereby awards to Employee on the
Award Date __________ (____________) RSUs subject to the terms and conditions
set forth in this Agreement (the "Award").

 
2.
Satisfaction of Vesting Restrictions. No shares of the Company Stock will be
issued before the Employee completes the requirements that are necessary to vest
in such shares of Company Stock underlying the RSUs. As soon as practicable
after the date on which the RSUs vest in whole or part, the Company will issue
to the Employee or the Employee’s duly-authorized transferee, free from vesting
restrictions (but subject to such legends as the Company determines to be
appropriate), one share for each vested RSU with such number of shares issued to
the Employee being reduced by a number of shares having a fair market value
equal to the minimum statutory tax withholding required in connection with the
vesting of the Employee’s RSUs, and with cash being withheld from the Employee’s
pay for any additional withholding and employment taxes that applicable tax laws
may require. Certificates shall not be delivered to the Employee unless all
applicable employment and tax-withholding obligations have been satisfied.

 
3.
Terms of the Plan Shall Govern. The Award is made pursuant to, and is subject to
the Plan, including, without limitation, its provisions governing Cancellation
and Rescission of Awards. In the case of any conflict between the Plan and this
Agreement, the terms of the Plan shall control. Unless otherwise indicated, all
capitalized terms contained in this Agreement shall have the meaning assigned to
them in the Plan.

 
1

--------------------------------------------------------------------------------


 
4.
Restriction Period. The restriction period for the RSUs awarded to the Employee
under this Agreement shall commence with the date of this Agreement set forth
above and shall end, for the percentage of the RSUs indicated below, on the date
when the RSUs shall have vested in accordance with the following schedule:

 
Date
Vested Percentage
   
First anniversary of the date of this Agreement
__% of the awarded RSUs
 
Second anniversary of the date of this Agreement
__% of the awarded RSUs
 
Third anniversary of the date of this Agreement
__% of the awarded RSUs

 
5.
Dividends. With respect to each share of the Company’s Stock underlying an RSU
granted through this Award, the Employee will be entitled to receive cash
dividends which were declared and paid to the holders of Company Stock between
the Grant Date and the date such Company Stock is issued to the Employee after
the Employee’s interest vests; subject to the treatment of the Award upon
termination of the Employee’s continued employment before the particular record
date for determining shareholders of record entitled to the payment of the cash
or share-based dividends. When shares are delivered to the Employee or the
Employee’s duly-authorized transferee pursuant to the vesting of the RSUs, the
Employee or the Employee’s duly-authorized transferee shall also be entitled to
receive, with respect to each share of Company Stock delivered, a number of
shares equal to the share-based dividends which were declared and paid to the
holders of Company Stock between the Award Date and the date such shares of
Company Stock are issued, to the Employee, after the Employee’s interest vests.
To the extent that either (i) the Employee’s continued employment ends before
vesting of the RSUs subject to this Award or (ii) the Employee’s continued
employment does not result in full vesting of this Award, the Employee will
forfeit all share-based dividends (but not cash dividends) attributable to all
such non-vested RSUs.

 
6.
Forfeiture of RSUs. Upon the Employee's Termination of Employment during the
Restriction Period, all RSUs covered by this Award that remain subject to
restriction shall be forfeited by the Employee; provided however, that if the
Employee's employment is involuntarily terminated during the Restriction Period
by the Company (other than for Cause), or in the event of the Employee's
Retirement during the Restriction Period, the Compensation Committee shall have
the discretion to waive, in whole or in part, any or all remaining restrictions
with respect to any or all of the RSUs covered by this Award.

 
7.
Change in Control. In the event of a Change in Control, all RSUs covered by this
Award shall become free of all restrictions and become fully vested and
transferable.

 
8.
Designation of Beneficiary. Notwithstanding anything to the contrary contained
herein or in the Plan, following the execution of this Agreement, the Employee
may expressly designate a death beneficiary (the “Death Beneficiary”) to the
Employee’s interest, if any, in this Award and any underling shares of Company
Stock. The Employee shall designate the Death Beneficiary by completing and
executing a designation of beneficiary agreement substantially in the form
attached hereto as Exhibit B (the “Designation of Death Beneficiary”) and
delivering an executed copy of the Designation of Death Beneficiary to the
Company. To the extent the Employee does not duly designate a Death Beneficiary
who survives the Employee, the Employee’s estate will automatically be the
Employee’s beneficiary.

 
2

--------------------------------------------------------------------------------


 
9.
No Right to Continued Employment. Nothing contained in the Plan or this
Agreement shall confer upon the Employee any right to continued employment nor
shall it interfere in any way with the right of the Company or any subsidiary or
Affiliate to terminate the employment of the Employee at any time.

 
10.
Code Section 409A. Except to the extent otherwise specifically provided in an
employment agreement between the Employee and the Company, by signing this
Agreement, the Employee acknowledges that the Employee shall be solely
responsible for the satisfaction of any taxes that may arise pursuant to this
Award under Code Sections 409A (regarding deferred compensation) or 4999
(regarding golden parachute excise taxes), and that the Company shall not have
any obligation whatsoever to pay such taxes or otherwise indemnify or hold the
Employee harmless from any or all of such taxes. The Company shall have the sole
discretion to interpret the requirements of the Section 409A, for purposes of
the Plan and this Agreement.

 
11.
Withholding of Taxes. No later than the date as of which an amount first becomes
includible in the Employee's gross income for Federal income tax purposes, the
Employee shall pay to the Company or make arrangements satisfactory to the
Company regarding the payment of, any Federal, state, local or foreign taxes of
any kind required by law to be withheld.

 
12.
Governing Law. The Award made and actions taken under the Plan and this
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without taking into account its conflict of laws provisions.

 
13.
Acceptance of Award. By the Employee's signature below, the Employee accepts the
terms of the Award, as set forth in this Agreement and in the Plan. Unless the
Company otherwise agrees in writing, this Agreement shall not be effective as a
Restricted Stock Unit Award if a copy of this Agreement is not signed and
returned to the Company.

 
14.
Modifications. This Agreement may be modified or amended at any time, in
accordance with Section 16 of the Plan and provided that the Employee must
consent in writing to any modification that adversely and materially affects any
rights or obligations under this Agreement (with such an affect being presumed
to arise from a modification that would trigger a violation of Section 409A of
the Code).

 
3

--------------------------------------------------------------------------------


 
15.
Headings. Section and other headings contained in this Agreement are for
reference purposes only and are not intended to describe, interpret, define or
limit the scope or intent of this Agreement or any provision hereof.

 
16.
Severability. Every provision of this Agreement and of the Plan is intended to
be severable. If any term hereof is illegal or invalid for any reason, such
illegality or invalidity shall not affect the validity or legality of the
remaining terms of this Agreement.

 
17.
Counterparts. This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 
18.
Notices. Any notice or communication required or permitted by any provision of
this Agreement to be given to the Employee shall be in writing and shall be
delivered electronically, personally, or sent by certified mail, return receipt
requested, addressed to the Employee at the last address that the Company had
for the Employee on its records. Each party may, from time to time, by notice to
the other party hereto, specify a new address for delivery of notices relating
to this Agreement. Any such notice shall be deemed to be given as of the date
such notice is personally or electronically delivered or properly mailed.

 
19.
Binding Effect. Subject to the limitations stated above, this Agreement shall be
binding upon and inure to the benefit of the parties' respective heirs, legal
representatives successors and assigns.

 
*    *    *    *    *
 
 
Signature Page to Follow
 
 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, MRU Holdings, Inc. and the Employee have executed this
Agreement to be effective as of the date first written above.
 

 
MRU Holdings, Inc.
             
By:
    
 
Title:
   



 
I acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Agreement and the Plan. I agree to be bound by all of the provisions set forth
in this Agreement and the Plan.
 
    
 
    
 
Date
 
Employee
 

 
 
5

--------------------------------------------------------------------------------


EXHIBIT A
MRU HOLDINGS, INC.
 
2004 INCENTIVE PLAN
 
______________________
 
Plan Document
______________________
 
 
 
 

 
6

--------------------------------------------------------------------------------


EXHIBIT B
MRU HOLDINGS, INC.
 
2004 INCENTIVE PLAN
 
_________________________________


Designation of Death Beneficiary
_________________________________
 
In connection with the Award(s) designated below that I have received pursuant
to the MRU Holdings, Inc. 2004 Incentive Plan, as amended (the “Plan”), I hereby
designate the person specified below as the beneficiary upon my death of my
interest in such Award(s). This designation shall remain in effect until revoked
in writing by me.
 
Name of Beneficiary:
     
Address:
                     
Social Security No.:
     

 
This beneficiary designation relates to any and all of my rights under the
following Award or Awards:
 
¨ any Award that I have received or ever receive under the Plan.
 
¨ the _________________ Award that I received pursuant to an award agreement
dated _________ __, ____ between myself and the Company.
 
I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
 
7

--------------------------------------------------------------------------------


 

 
Date:
    
By:
    
 
Name of Participant



Sworn to before me this
____day of ____________, 200_
___________________________
Notary Public
County of      ___________________
State of          ___________________
 
 
 
 
8

--------------------------------------------------------------------------------

